COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MANUEL ALEJANDRO VALMANA,                    §                No. 08-18-00084-CR

                       Appellant,              §                  Appeal from the

  v.                                           §                 210th District Court

  THE STATE OF TEXAS,                          §              of El Paso County, Texas

                       State.                  §                (TC# 20170D04663)

                                               §
                                           ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until December 5, 2018. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Erika C. Wright, Official Court Reporter for the 210th District

Court, for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before December 5, 2018.

       IT IS SO ORDERED this 29th day of November, 2018.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.